Citation Nr: 1042364	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-29 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether the debt resulting in an overpayment of VA compensation 
benefits in the calculated amount of $6,383.00 was properly 
created.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from September 1967 to September 
1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 decision of the Department of 
Veterans Affairs Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in St. Petersburg, Florida in May 
2010.  A written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  


FINDINGS OF FACT

1.  In May 1985, the RO granted a 40 percent rating for the 
Veteran's hearing loss, entitling him to additional payments for 
dependents.  

2.  VA received a copy of the Veteran's Marriage Certificate in 
July 1985, reflecting that he married his first wife in June 
1966.  He was informed that additional benefits had been included 
in his compensation for his spouse and children, and that he must 
tell VA promptly if there was any change in the number or status 
of his dependents.  

3.  The Veteran obtained a divorce from his first wife in March 
1999, and he married his second wife in November 2000.  

4.  The Veteran did not inform VA of his divorce or of his 
remarriage until October 2006.  





CONCLUSION OF LAW

There is a valid debt resulting from an overpayment of VA 
compensation benefits in the amount of $6,383.00.  38 U.S.C.A. §§ 
1114(a), 5112, 5302, 5313 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
1.011(c)(1), 1.956, 1.962, 3.500, 3.665 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107 and 5126 (West 2002 & 
Supp. 2010), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The present claim involves Chapter 
53 of Title 38 of the United States Code, which contains 
provisions relating to debts and waivers of overpayments, and 
therefore, the duties to notify and assist are not applicable.  
Leuras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 
16 Vet. App. 132, 138 (2002); see also 38 U.S.C.A. §§5103, 5103A.  
Therefore, further discussion of the duties to notify and assist 
is not necessary.  

Relevant Laws and Regulations

Any veteran entitled to compensation for a disability rated not 
less than 30 percent is entitled to additional compensation for 
dependents, to include a spouse.  38 U.S.C.A. § 1115 (West 2002); 
38 C.F.R. § 3.4(b)(2) (2010).  An overpayment is created when VA 
determines that a beneficiary or payee has received monetary 
benefits to which he or she was not entitled.  See 38 U.S.C.A. § 
5302; 38 C.F.R. § 1.962.  

The relevant law pertaining to divorce of a spouse is that the 
effective date of a reduction of pension or compensation by 
reason of marriage, annulment or divorce on or after October 1, 
1982, or death of a dependent or a payee, shall be the last day 
of the month in which such marriage, annulment, divorce or death 
occurred.  38 U.S.C.A.  5112(b)(2); 38 C.F.R. § 3.501.  

The relevant laws pertaining to marriage are that the effective 
date of payment of benefits for a dependent spouse is the date of 
marriage, if the claim is received within one year of the 
marriage.  Otherwise, the date that VA receives notice of the 
marriage will be the effective date of payment of benefits.  38 
U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b).  

Fact and Analysis

The Veteran contends that the $6,383.00 of overpayment calculated 
by VA is improper.  Specifically, during his May 2010 hearing, 
the Veteran's representative argued that the Veteran submitted 
notification of his divorce to the Defense Finance and Accounting 
Service and that he thought this was sufficient notification.  

In May 1985, the Veteran received a 40 percent disability rating 
for his hearing loss, rendering him eligible for dependency 
benefits.  In April 1986, the Veteran was afforded additional 
benefits for his spouse after submitting a marriage certificate 
dated June 1966.  The first initial of this spouse was "E."  He 
was notified that any change in the number or status of his 
dependents must be promptly reported to VA.  

In a letter dated September 2006, VA again informed the Veteran 
that he was responsible for reporting the loss of a dependent to 
VA.  The Veteran promptly responded to this letter in October 
2006, notifying VA that he was now divorced from E, and that he 
was now married to a woman with the first initial "D."  
Subsequently, VA notified the Veteran in March 2007 that he was 
still receiving benefits for E, and as a result, the RO intended 
to reduce his compensation payments.  In response to this letter, 
the Veteran submitted evidence establishing that he was divorced 
from E in March 1999.  He also submitted proof of marriage to D 
in November 2000.  

The RO concluded that an overpayment in the amount of $6,383.00 
had been paid to the Veteran.  Specifically, the Veteran had been 
paid $34,634.00 in benefits for his first wife since their 
divorce in March 1999.  The RO subsequently added the Veteran's 
second wife to his benefits, resulting in a back payment of 
$30,045.00.  Therefore, the Veteran owed $4,589.00 in excess 
benefits.  The RO later realized that the Veteran's second wife 
had been added as of April 1999, even though the Veteran did not 
marry his second wife until November 2000.  This resulted in an 
additional overpayment of benefits in the amount of $1,794.00, 
resulting in a total debt of $6,383.00.  

There is no dispute that the Veteran was divorced in March 1999, 
at which time he became a single Veteran with no dependents.  It 
is likewise undisputed that, even though he was divorced and 
without dependents, he continued to receive additional 
compensation for his ex-spouse, beginning April 1, 1999.  
Finally, it is undisputed that the Veteran did not marry his 
second wife until November 2000.  In fact, the Veteran argued in 
his September 2008 appeal to the Board that his debt should only 
be for the period between March 1999 and November 2000 - the 
period in which he was not married.  The Veteran essentially 
conceded that he was not entitled to benefits during this time.  
A review of the evidence demonstrates that the RO has only held 
the Veteran accountable for the debt acquired between April 1999 
and November 2000, since he was granted retroactive benefits for 
his second wife dating back to November 2000.  

The law, as noted above, clearly indicates that, upon a divorce, 
the Veteran's compensation will be reduced effective the last day 
of the month in which such divorce occurred.  38 C.F.R. 
§ 3.501(d)(2) (2010).  Thus, he should not have continued to 
receive additional compensation benefits for dependents after 
April 1, 1999, the last day of the month he was divorced.  See 38 
U.S.C.A. § 5112(b)(2); 38 C.F.R. §§ 3.501.  Likewise, the 
effective date of payment of benefits following a marriage is the 
date of marriage, if the claim is received within one year of the 
marriage.  Otherwise, the date of notice of the marriage to VA 
will be the effective date of payment of benefits.  38 U.S.C.A. § 
5110(f); 38 C.F.R. § 3.401(b).  In the present case, the RO 
granted the Veteran benefits for his dependent wife as of 
November 15, 2000, even though the Veteran was not entitled to 
benefits until October 6, 2006 - the date he informed VA about 
his marriage to D.  

In summary, the Veteran received benefits from April 1999 through 
November 2000, even though he was single with no dependents at 
this time.  The Board recognizes that the Veteran believed he 
gave VA proper notice since he notified the Defense Finance and 
Accounting Service of his marital status.  However, this is a 
separate entity from VA, and as such, VA was not made aware of 
the Veteran's marital status.  As a result, the Veteran continued 
to receive additional compensation payments after his divorce to 
which he was not entitled.  The Board concludes that the 
overpayment in question is a valid debt.  


ORDER

An overpayment of the VA compensation benefits payable for the 
Veteran's first spouse in the amount of $6,383.00 was properly 
created.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


